DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 14, similarly disclose “A synchronization method, wherein the method is used for synchronization between a touch screen of an electronic device and an active pen, and the method comprises: transmitting, by a first wireless communication chip of the electronic device, a synchronization signal to a second wireless communication chip of the active pen and simultaneously transmitting a first indication signal to a touch control chip of the touch screen; wherein the first indication signal is used to instruct the touch control chip to detect a driving signal transmitted by the active pen after a first preset duration starting from reception of the first indication signal, the second wireless communication chip is further configured to transmit a second indication signal to a driving chip of the active pen while receiving the synchronization signal, the second indication signal is used to instruct the driving chip to transmit the driving signal after a second preset duration starting from reception of the second indication signal, the second preset duration is less than the first preset duration, and a difference value between the second preset duration and the first preset duration is within a preset range,” which is not found in the prior art.
U.S. Publication Nos. 2018/0260077, 2018/0129311, and 2017/0192549 and U.S. Patent No. 10,324,547 disclose the synchronization signal and the simultaneous transmission between the touch screen and an active pen, but do not further disclose the limitations claimed in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626